Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                               Nos. 04-13-00052-CR & 04-13-00053-CR

                                          Edna Tatiana PENA,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2012CR10627W & 2012CR9404W
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 13, 2013

DISMISSED

           On January 28, 2013, we notified the appellant that the trial court’s certifications in these

appeals state that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which she entered a plea of guilty. The trial court’s judgment also shows that there

was a plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                    04-13-00052-CR & 04-13-00053-CR


certifications accurately reflect that these criminal cases are plea-bargain cases. See TEX. R. APP.

P. 25.2(a)(2).

       In our January 28, 2013 order, we warned appellant that these appeals would be

dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d), unless amended trial court

certifications showing that appellant had the right to appeal were made part of the appellate

records. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order). No amended trial court certifications have been filed. These appeals are,

therefore, dismissed pursuant to Rule 25.2(d).



                                                  PER CURIAM


Do not publish




                                                 -2-